Exhibit 99.2 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion and analysis in conjunction with our financial statements and related notes and our “Selected Historical Financial Data” included elsewhere in this annual report. Overview We produce, process and sell steam and metallurgical (met) coal from seven active regional business units and one discontinued regional business unit in West Virginia, which, as of December 31, 2008, were supported by 32 active underground mines, 27 active surface mines and 10 active preparation plants located throughout Virginia, West Virginia, Kentucky, and Pennsylvania, as well as a road construction business in West Virginia and Virginia that recovers coal. We also sell coal produced by others, the majority of which we process and/or blend with coal produced from our mines prior to resale, providing us with a higher overall margin for the blended product than if we had sold the coals separately. Our sales of steam coal from continuing operations in 2008 and 2007 accounted for approximately 58% and 61%, respectively, of our annual coal sales volume, and our sales of metallurgical coal from continuing operations in 2008 and 2007, which generally sells at a premium over steam coal, accounted for approximately 42% and 39%, respectively, of our annual coal sales volume. Our sales of steam coal during 2008 and 2007 were made primarily to large utilities and industrial customers in the Eastern region of the United States, and our sales of met coal during those years were made primarily to steel companies in the Northeastern and Midwestern regions of the United States and in several countries in Europe, Asia and South America. Approximately 52% of our total revenue from continuing operations in 2008 and 38% of our sales revenue from continuing operations in 2007 was derived from sales made outside the United States, primarily in Brazil, Egypt, Turkey, Russia and Canada. In addition, we generate other revenues from equipment and parts sales, equipment repair, road construction, rentals, royalties, commissions, coal handling, terminal and processing fees, and coal and environmental analysis fees. We also record revenue for freight and handling charges incurred in delivering coal to our customers, which we treat as being reimbursed by our customers. However, these freight and handling revenues are offset by equivalent freight and handling costs and do not contribute to our profitability. Our primary expenses are for wages and benefits, supply costs, repair and maintenance expenditures, cost of purchased coal, royalties, freight and handling costs, and taxes incurred in selling our coal. Historically, our cost of coal sales per ton is lower for sales of our produced and processed coal than for sales of purchased coal that we do not process prior to resale. We have one reportable segment, Coal Operations, which includes all of our revenues and costs from coal production and sales, freight and handling, rentals, commissions, coal handling and processing operations and coal recovery incidental to our road construction operations. These revenues and costs included in our Coal Operations segment are reported by us in our coal revenues and cost of coal sales, except for the revenues and costs from rentals, commissions, road construction, and coal handling and processing operations, which we report in our other revenues and cost of other revenues, respectively. In May 2008, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) Accounting Principle Board(“APB”) 14-1, Accounting for Convertible Debt Instruments that may be settled in cash upon conversion (Including partial cash settlement) (“FSP APB 14-1”), which applies to convertible debt instruments that, by their stated terms, may be settled in cash (or other assets) upon conversion, including partial cash settlement, unless the embedded conversion option is required to be separately accounted for as a derivative under SFAS 133.FSP APB 14-1 requires issuers of such instruments to separately account for the liability and equity components in a manner that will reflect the entity’s nonconvertible debt borrowing rate when interest cost is recognized in subsequent periods.On January 1, 2009, we adopted FSP APB 14-1, which has been retrospectively applied to the accounting for the notes as of April 7, 2008 and for the year ended December 31, 2008.FSP APB 14-1 applies to all convertible debt instruments that have a ‘‘net settlement feature,” which means that such convertible debt instruments, by their terms, may be settled either wholly or partially in cash upon conversion.FSPAPB 14-1 requires issuers of convertible debt instruments that may be settled wholly or partially in cash upon conversion to separately account for the liability and equity components in a manner reflective of the issuers’ nonconvertible debt borrowing rate.Adoption of the standard resulted in the following balance sheet impacts at December 31, 2008: (1) a reduction of debt by $87.8 million and an increase in paid in capital of $69.9 million, (2) anincrease to deferred loan costs of $5.3 million, (3) a net reduction to deferred tax assets of $23.1 million ($36.3 million reduction in deferred tax assets, offset by a $13.1 million change in the valuation allowance), and (4) a net increase in retained earnings of $0.2 million.The deferred loan fees and debt discount will be amortized and accreted, respectively, over the term of the convertible notes, which are due in 2015.We recorded pre-tax non-cash interest expense of $8.3 million for the year ended December 31, 2008, which is comprised of $7.7 million related to additional interest expense for the accretion of the liability component of the debt and $0.6 million related to the deferred loan cost amortization. In December2007, the FASB issued SFAS No.160, Accounting and Reporting of Noncontrolling Interest in Consolidated Financial Statements, an amendment of ARB No.51 (“SFAS 160”).SFAS 160 changed the accounting and reporting for minority interests, which have been recharacterized as noncontrolling interests, and classified as a component of equity.SFAS 160 requires, among other items, that a noncontrolling interest be included in the consolidated statement of financial position within equity separate from the parent’s equity; consolidated net income to be reported at amounts inclusive of both the parent’s and noncontrolling interest’s shares and, separately, the amounts of consolidated net income attributable to the parent and noncontrolling interest all in the consolidated statement of operations; and if a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary be measured at fair value and a gain or loss be recognized in net income based on such fair value. The presentation and disclosure requirements of SFAS 160 were adopted January 1, 2009 and applied retrospectively. Other than the change in presentation of noncontrolling interests, the adoption of SFAS 160 had no impact on ourfinancial statements. - 1 - Business Developments Excelven Pty Ltd.In December 2008, we recorded an impairment charge of $4.5 million to write off the total remaining value of our 24.5% interest in Excelven Pty Ltd. (“Excelven”) because we have exhausted all reasonable efforts to obtain a mining permit from the Venezuelan government and concluded that it is no longer reasonable to assume that a permit will be granted.Excelven, through its subsidiaries, controls the rights to the Las Carmelitas mining venture in Venezuela. Kingwood Mining Company, LLC.On December 3, 2008, we announced the permanent closure of the Whitetail Kittanning Mine, an adjacent coal preparation plant and other ancillary facilities.The mine stopped producing coal in early January 2009 and Kingwood ceased equipment recovery operations in April 2009.The decision resulted from adverse geologic conditions and regulatory requirements that rendered the coal seam unmineable at this location.We recorded a charge of $30.2 million, which includes asset impairment charges of $21.2 million, write-off of advance mining royalties of $3.8 million, which will not be recoverable, severance and other employee benefit costs of $3.6 million and increased reclamation obligations of $1.9 million. The accompanying consolidated financial statements have been restated to reflect Kingwood’s results of operations as discontinued operations. Cliffs Natural Resources, Inc Proposed Merger.On July 15, 2008, we entered into a definitive merger agreement pursuant to which, and subject to the terms and conditions thereof, Cliffs would acquire all of our outstanding shares.
